              Case: 1:19-cv-08023 Document #: 16 Filed: 04/08/20 Page 1 of 1 PageID #:214


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 19-CV-8023
NORTHERN DISTRICT OF ILLINOIS

                                         Republic Technologies, LLC (NA), and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                                            Mamdouh Masood d/b/a Sunshine Food Mart
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                     Summons & Complaint; Exhibit(s); Civil Cover Sheet

PARTY SERVED: MAMDOUH MASOOD D/B/A SUNSHINE FOOD MART

PERSON SERVED: MRS. MASOOD, SPOUSE

METHOD OF SERVICE: Substitute - By leaving copies of the above referenced documents at the defendant's usual place of
abode, with some person of the family or a person residing there, of required age by statute and informing that person of the
contents thereof.

DATE & TIME OF DELIVERY: 03/12/2020 at 3:15 PM

ADDRESS, CITY AND STATE: 21418 SAGE BRUSH LANE, MOKENA, IL 60448

DESCRIPTION: Middle Eastern, Female, 40, 5'6'', 140 lbs, Black hair



I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Chris Adlington, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 12th day of March, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: The Ticktin Law Group                                                                                        Tracking #: 431292
FILE #: 16-1741
